                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TERRENCE LAFAIVE,

                        Plaintiff,

        v.                                                      Case No. 18-C-657

OFFICER NATHAN SMIDT, et al.,

                        Defendants.


                  ORDER DENYING MOTION TO RECRUIT COUNSEL


        Plaintiff Terrence LaFaive, who is currently incarcerated at Waukesha County Jail and

representing himself, filed this civil rights action pursuant to 42 U.S.C. § 1983. Presently before

the court is LaFaive’s motion to recruit counsel. On April 3, 2019, Defendants filed a response to

the motion and requested that the court extend the discovery and dispositive motion deadlines by

sixty days so that they may take LaFaive’s deposition after he submits responses to their discovery

requests. For the following reasons, LaFaive’s motion will be denied and Defendants’ request will

be granted.

        Civil litigants do not have a constitutional or statutory right to appointed counsel. Pruitt v.

Mote, 503 F.3d 647, 649 (7th Cir. 2007) (en banc); Zarnes v. Rhodes, 64 F.3d 285, 288 (7th Cir.

1995). District courts have discretion to recruit attorneys to represent indigent parties in appropriate

cases pursuant to 28 U.S.C. § 1915(e)(1). As a threshold matter, litigants must make a reasonable

attempt to secure private counsel on their own. Pruitt, 503 F.3d at 654. Once this threshold burden

has been met, the court must address the following question: given the difficulty of the case, does
the plaintiff appear competent to litigate it himself? Id. at 654–55 (citing Farmer v. Haas, 990 F.2d

319, 321–22 (7th Cir. 1993)).

       As an initial matter, LaFaive has not shown that he made a reasonable attempt to secure

private counsel on his own. LaFaive merely states without support that he has attempted to secure

counsel on his own. LaFaive must provide the court with a list of the names of attorneys,

organizations, and law firms he has contacted and any responses he has received. His motion could

be denied on this basis alone.

       Even if LaFaive had made a reasonable attempt to recruit counsel, he has not alleged that

he is incompetent and has provided no specific evidence to support a finding that he lacks the

competency to litigate this action himself. There are no “fixed requirements” to determine whether

a plaintiff is competent to litigate his own case. Id. at 655. A district court may consider “the

plaintiff’s literacy, communication skills, educational level, and litigation experience.” Id.

Information regarding “the plaintiff’s intellectual capacity and psychological history” is also

relevant. Id. LaFaive has failed to provide the court with any information about his general

competence. Instead, he asserts that he is unfit to represent himself because his incarceration at the

Waukesha County Jail prevents him from meaningfully participating in discovery. He specifically

indicates that he has limited knowledge of the discovery process and that the Jail’s rules prevent him

from handling any CD’s that could potentially be sent to him as discovery. It is not enough to say

that a lawyer might do a better job handling the matter, since that would almost always seem to be

the case. Instead, the question is whether the plaintiff would be unable to coherently present the

case to a judge or jury. Here, there is nothing in the record to suggest that LaFaive does not have

the same ability to represent himself as the vast number of other pro se litigants who cannot afford


                                                  2
to hire an attorney and are unable to convince one to take his or her case on a contingent fee basis.

LaFaive appears capable of navigating the discovery process and has otherwise demonstrated an

ability to litigate on his own behalf. His filings, including this motion, are detailed, organized, and

easy to understand. LaFaive’s speculative concerns about potential discovery issues do not justify

the recruitment of counsel. If LaFaive encounters difficulties as this case moves forward or needs

additional time to complete discovery, he may file a motion with the court explaining the situation

and the relief he seeks.

       In addition, though LaFaive asserts that his case is complex, it is not. LaFaive claims that

Defendants performed an unconstitutional strip search after he was arrested for a municipal citation.

LaFaive has the knowledge of many of the relevant facts concerning his claim. I conclude that the

difficulty of this case—both factually and legally—does not exceed LaFaive’s capacity to represent

himself. This is not a case in which the extraordinary step of having the court recruit private

counsel for an inmate litigant is warranted.

       IT IS THEREFORE ORDERED that the motion to recruit counsel (ECF No. 38) is

DENIED without prejudice. The court will give further consideration to LaFaive’s request as the

case proceeds.

       IT IS FURTHER ORDERED that Defendants’ request to extend the discovery and

dispositive motion deadlines is GRANTED. The discovery deadline is extended to June 28, 2019.

Dispositive motions must be filed on or before July 28, 2019.

       Dated this 4th day of April, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court



                                                  3
